Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily Senn on July 29th, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 1, Line 6, “side wall” has been changed to -- sidewall --
Allowable Subject Matter
Claims 30-37 are allowed. 

    PNG
    media_image1.png
    547
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    602
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    362
    588
    media_image3.png
    Greyscale

Regarding Claim 30, the closest prior art considered to be Iwata et al. (JP2007127089A) discloses a centrifugal air blower (see figure 1 or 2 also reproduced/annotated above) comprising:
a fan including a disk-shaped main plate (see figure 3 annotated above) and a plurality of blades (32, figure 3) disposed on a peripheral portion of the main plate (see annotated figure 3); and
a scroll casing (1, figure 1) including:
a sidewall (10, figure 1) covering the fan from an axial direction of a rotation axis on which the fan rotates (see figure 1), the side wall having a suction opening (5, figure 1) for sucking air (intended use recitation, see figure 1);
a discharge opening (6, figure 1) for discharging an airflow generated by the fan (intended use recitation, see figure 1);
a tongue portion (8, figure 2 also reproduced above) for guiding the airflow to the discharge opening (intended use recitation, see figure 2);
a peripheral wall (10, figure 1) surrounding the fan from a radial direction of the rotation axis (see figure 1); and
a bell mouth (2, figure 1 or 3) formed along the suction opening of the sidewall (see figure 1), wherein
the bell mouth includes an upstream end (see annotated figure 3) and a downstream end (see annotated figure 3), the upstream end being an end portion on an upstream side in a direction of flow of the air passing through the suction opening (see figure 3), the downstream end being an end portion on a downstream side in the direction of flow of the air (see figure 3),
a distance (L, annotated figure 3) in the radial direction of the rotation shaft between the upstream end and the downstream end at a location larger than the tongue portion in angle of a direction of rotation of the fan is longer than a distance (l, annotated figure 3) in the radial direction between the upstream end and the downstream end at a location adjacent to the tongue portion (see figure 2 and annotated figure 3).
Iwata fails to disclose that, between an end portion of the discharge opening on a side of the tongue portion and an end portion of the discharge opening on a side farther from the tongue portion, a position of the upstream end of the bell mouth in the axial direction of the rotation axis is closer to the main plate at a location where an angle relative to the end portion of the discharge opening on the side of the tongue portion in the direction of rotation of the fan is larger.
Therefore, it is not known in, nor obvious from the prior art to construct a centrifugal air blower as claimed.
Claims 31-37 are allowed by virtue of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,017,011 B2 relates to a centrifugal blower (see figure 3).
US 5,474,422 relates to a casing for a centrifugal blower (see figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sabbir Hasan/Primary Examiner, Art Unit 3745